Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2005

Tadros v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2377




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Tadros v. Atty Gen USA" (2005). 2005 Decisions. Paper 1404.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1404


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-2377



    MAGDE WADI TADROS; LIDIA TALAAT SADEK; MIRA MAGDE WADI
              TADROS; MAHA MAGDE WADI TADROS

                                                            Petitioners

                                           v.

                          Attorney General of the United States

                                                           Respondent




                           Petition for Review of an Order
                        of the Board of Immigration Appeals
            (Nos. A70-580-537, A70-580-538, A70-580-539, A70-580-540)



                                Argued: March 10, 2005


        Before: SCIRICA, Chief Judge, ROTH and ALDISERT, Circuit Judges

                                 (Filed: March 31, 2005)

Jeffrey B. Steinfeld, Esq. (Argued)
25 East Salem Street, Suite 400
Hackensack, New Jersey 07601

      Attorney for Petitioner
Michele Y. F. Sarko, Esq. (Argued)
Christopher C. Fuller, Esq.
Lyle D. Jentzer, Esq.
William C. Minick, Esq.
United States Department of Justice
Office of Immigration Litigation
Civil Division
P.O. Box 878, Ben Franklin Station
Washington, D.C. 20044

       Attorney for Respondent


                                OPINION OF THE COURT


ALDISERT, Circuit Judge.

       Madge Wadi Tadros, Lidia Talaat Sadek, Mira Madge Wadi Tadros and Maha

Madge Wadi Tadros seek review of the final order of the Board of Immigration Appeals

(“BIA”) affirming without opinion the Immigration Judge’s (“IJ’s”) denial of their

petitions for asylum and withholding of removal. See Dia v. Ashcroft, 353 F.3d 228, 245

(3d Cir. 2003) (en banc) (instructing that where the BIA summarily affirms the IJ’s

decision we have jurisdiction to review the IJ’s decision). Petitioners asserted a fear of

persecution on the basis of their Coptic Christian religion. We will remand to the BIA for

further findings on the issue of changed country conditions.

                                              I.

       Because we write only for the parties, who are familiar with the facts,

procedural history and contentions presented, we will not recite them except as necessary

to the discussion.
                                             II.

       The IJ denied asylum to Petitioners on April 24, 1998, in part because of a

determination that “there is not a pattern or practice of persecution against Coptic

Christians in Egypt, as the Court understands the background materials that have been

submitted.” (Op. of the IJ at 15-16.) That determination was made on the basis of

information available at that time. The BIA affirmed the decision of the IJ four years later

on April 10, 2003, but did not conduct any additional findings of fact. In 2004, the United

States Court of Appeals for the Ninth Circuit expressed the view that recent changes in

country conditions in Egypt may have made life worse for Coptic Christians. Malty v.

Ashcroft, 381 F.3d 942, 945-946 (2004). The length of time that has elapsed since the IJ’s

opinion and findings concerning country conditions counsel against reliance on findings

that may be stale.

       Congress has committed to administrative judges the task of assessing country

conditions in the first instance. Immigration and Naturalization Serv. v. Orlando Ventura,

537 U.S. 12, 16-17 (2002). We believe that remand “could lead to the presentation of

further evidence of current circumstances . . . that may well prove enlightening” given the

amount of time that has lapsed since the IJ made its findings in 1998. Id. at 18. We will

therefore vacate the opinion of the IJ and remand for new findings about the conditions in

Egypt for Coptic Christians.

                                          *****

       The petition for review will be granted and the proceedings remanded to the BIA
with instruction for a new hearing to be conducted before the IJ, all in conformance with

the foregoing.